DETAILED ACTION
	Claims 2-6, 9, 13, 17-35 and 107 are currently pending in the instant application.  Claims 2-6, 9, 13, 18-35 and 107 are rejected.  Claim 17 appears allowable.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant's amendment and arguments filed 18 August 2021 have been fully considered and entered into the instant application.  
Applicant’s amendment to claim 17 has overcome the objection to claim 17
In regards to the 35 USC 103 rejection over US Patent No. 8,779,197 Applicant has amended the claim to delete C1-6 alkyl and C1-C6 haloalkyl from the definition of R2a, which overcomes one part of the 103 argument, i.e. changing R2a from hydrogen to methyl, or as applicant refers to the change on page 50 of the remarks, “the third modification”.  However, while applicant states that the examiner argues that 1) replacing hydrogen with methyl at the position corresponding to R8 and 2) moving the t-butyl substituent from the position corresponding to R7 to the position corresponding to R8, the examiner stated on pages 5 and 6:

    PNG
    media_image1.png
    209
    710
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    145
    667
    media_image2.png
    Greyscale
.  While applicant is correct in stating that t-butyl cannot be moved to R8, as stated by the examiner, it is obvious to make positional isomers of the compounds with a t-butyl substitution at the position equivalent to R7 of the instant claims, which would include also moving the t-butyl to position R5 or R6.  Additionally, the examiner did not state changing R8 to methyl, but stated that it is obvious to change hydrogen to methyl on these compounds, which can be done at position R5 and R6.  The examiner has provided a prima facie case of obviousness as  the prior art compounds differ by positional isomerism or hydrogen versus a methyl, generically encompass these changes, provide preferences towards these variables, provide a use for the compounds, and MPEP 2144.09 provides direction.  Therefore the 35 USC 103 rejection over US Patent No. 8,779,197 is maintained. In regards to the unexpected results, the results on paragraphs [001883]-[001943] do not compare compounds that would be included in the rejection to the closest prior art.  For example, the data in paragraphs [001883]-[001943] covers compounds such as those in instant claim 17, which are not rejected.
In regards to the 35 USC 103 rejection over US Pre-Grant Publication 2002/0032238, Applicant argues that the examiner argues that it would be obvious to modify the prior art 

    PNG
    media_image3.png
    139
    691
    media_image3.png
    Greyscale
.  The difference is one of hydrogen versus methyl, which can be a positions R5 and R6.  Applicant’s claimed compounds with R5 or R6 as methyl would differ only by a hydrogen versus a methyl and would satisfy the provisos at the end of the claim as at least one of X5, X6 and X7 would not be CH and X7 would not be CR7 wherein R7 is C1-C6 alkyl.  The examiner has provided a prima facie case of obviousness as  the prior art compounds differ by hydrogen versus a methyl, generically encompass these changes, provide preferences towards these variables, provide a use for the compounds, and MPEP 2144.09 provides direction.  The 35 USC 103 rejection over US 2002/0032238 is therefore maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 9, 13, 18-35 and 107is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,779,197.  
US Patent No. 8,779,197 discloses compounds of the formula I:
 
    PNG
    media_image4.png
    236
    393
    media_image4.png
    Greyscale
columns 7 and 8, useful as inhibitors of voltage-gated sodium channels, such as the formula I-C
    PNG
    media_image5.png
    277
    315
    media_image5.png
    Greyscale
wherein R3 can be methyl, ethyl, propyl, isopropyl, t-butyl, etc. column 29.   Columns 8 and 56 


    PNG
    media_image6.png
    329
    272
    media_image6.png
    Greyscale
, the species of compound 2
    PNG
    media_image7.png
    256
    313
    media_image7.png
    Greyscale
, the species of compound 4
    PNG
    media_image8.png
    263
    308
    media_image8.png
    Greyscale
, the species of compound 5 (col 45)
    PNG
    media_image9.png
    285
    322
    media_image9.png
    Greyscale
, the compound 6
    PNG
    media_image10.png
    299
    332
    media_image10.png
    Greyscale
, the compound 7

    PNG
    media_image11.png
    285
    379
    media_image11.png
    Greyscale
, the compound 8 (col 46)

    PNG
    media_image12.png
    290
    331
    media_image12.png
    Greyscale
, the compound 11 (col 47)

    PNG
    media_image13.png
    301
    355
    media_image13.png
    Greyscale
.  These compounds differ from the instantly claimed compounds by the position R8 of the instant invention.  Specifically, the proviso at the end of claim 2 is “wherein when R8 is H, then at least one of X5, X6, and X7 is not N or CH” and “wherein when X7 is CR7 and R7 is C1-C6 alkyl, then R2a is not H.  The prior 
    PNG
    media_image4.png
    236
    393
    media_image4.png
    Greyscale
wherein R3 is variably attached.  R3 is preferred to include lower alkyl substituents (col 29).  Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Additionally, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
s 2, 3, 6, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020032238.
US20020032238 discloses compounds of the formula (I), page 1:

    PNG
    media_image14.png
    256
    458
    media_image14.png
    Greyscale
, such as the compounds:
    PNG
    media_image15.png
    211
    352
    media_image15.png
    Greyscale
 example 14, page 12
    PNG
    media_image16.png
    205
    356
    media_image16.png
    Greyscale
example 21, page 13; 
    PNG
    media_image17.png
    211
    353
    media_image17.png
    Greyscale
example 23, page 13; and

    PNG
    media_image18.png
    189
    336
    media_image18.png
    Greyscale
example 36, page 15.  These compounds are combinable with other active substances, page 10.  Pharmaceutical compositions are found on page 9.  The compounds are useful as inhibitors of the microsomal triglyceride-transfer protein (MTP), page 9.  These compounds differ from the instantly claimed compounds by the proviso at the end of claim 2, “wherein when R8 is H, then at least one of X5, X6, and X7 is not N or CH.  However, this difference is one of hydrogen versus methyl, such as changing one of applicant’s instant R5 or R6 to methyl.  The prior art provides compounds of the formula 
    PNG
    media_image19.png
    250
    422
    media_image19.png
    Greyscale
.  Preferred compounds have variable substituents R2 and R3 including C1-3 alkyl, page 3.   Additionally, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					10 November 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620